19-23649-rdd   Doc 3575   Filed 08/16/21 Entered 08/16/21 15:51:53   Main Document
                                      Pg 1 of 6
19-23649-rdd   Doc 3575   Filed 08/16/21 Entered 08/16/21 15:51:53   Main Document
                                      Pg 2 of 6
19-23649-rdd   Doc 3575   Filed 08/16/21 Entered 08/16/21 15:51:53   Main Document
                                      Pg 3 of 6
19-23649-rdd   Doc 3575   Filed 08/16/21 Entered 08/16/21 15:51:53   Main Document
                                      Pg 4 of 6
19-23649-rdd   Doc 3575   Filed 08/16/21 Entered 08/16/21 15:51:53   Main Document
                                      Pg 5 of 6
19-23649-rdd   Doc 3575   Filed 08/16/21 Entered 08/16/21 15:51:53   Main Document
                                      Pg 6 of 6
